IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 115 MAL 2021
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
NATHANIEL BUTLER GALLOWAY,                 :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.